‘Case 4:21-cv-04120-RAL Document5 Filed 07/20/21 Page 1 of 2 PagelD #: 26

UNITED STATES DISTRICT COURT

 

DISTRICT OF SOUTH DAKOTA
SOUTHERN DIVISION
RICHARD JAMES WOODRASKA, 4:21-CV-04120-RAL
Plaintiff,
ORDER REQUIRING PLAINTIFF TO FILE
vs. A CERTIFIED PRISONER TRUST
ACCOUNT REPORT

DARIN YOUNG, CHIEF WARDEN, IN HIS
OFFICIAL CAPACITY; MIKE LEIDHOLT,
CABINET SECRETARY, IN HIS
INDIVIDUAL AND OFFICIAL CAPACITY;
JEREMY BAKER, SERGEANT, IN HIS
INDIVIDUAL CAPACITY; Z. LENTSCH,
SERGEANT, IN HIS INDIVIDUAL
CAPACITY; AND TAYLOR YOST, SCO, IN
HIS INDIVIDUAL CAPACITY;

Defendants.

 

 

Plaintiff, Richard James Woodraska, filed a prisoner pro se civil rights lawsuit. Doc. 1.
Woodraska moves for leave to proceed in forma pauperis but did not file “a certified copy of the
trust fund account statement (or institutional equivalent) for the prisoner for the 6-month period
immediately preceding the filing of the complaint” as is required. 28 U.S.C. § 1915 (emphasis
added); Doc. 2.

To determine whether Woodraska’s motion for leave to proceed in forma pauperis should
be granted or denied, this Court must have a copy of a certified prisoner trust account report. See
In re Prison Litig. Reform Act, 105 F.3d 1131, 1132 (6th Cir. 1997) (“If an inmate not paying the
full filing fee fails to provide an affidavit of indigency or trust account statement, the district court

shall notify the prisoner of the deficiency and the prisoner shall have thirty (30) days from the date
Case 4:21-cv-04120-RAL Document5 Filed 07/20/21 Page 2 of 2 PagelD #: 27

of the deficiency order to correct the error or pay the full filing fee. If the prisoner does not comply
with the district court’s directions, the . . . district court must then order the case dismissed for
want of prosecution.”); see also Perry v. Boston Sci. Family, 2012 WL 694713, at *2 (D. Minn.
Feb. 9, 2012), report and recommendation adopted, 2012 WL 694700, at *1 (D. Minn. Mar. 1,
2012) (collecting cases holding dismissal appropriate when pro se litigant fails to comply with
pauper requirements and court orders). Woodraska must file a certified prisoner trust account
report by August 20, 2021. Failure to comply with this Court’s order will result in dismissal
without prejudice to re-filing of Woodraska’s complaint.

Accordingly, it is

ORDERED that the Clerk of Court mail this order and a blank copy of a prisoner trust
account report to Woodraska. It is finally

ORDERED that Woodraska must complete a certified prisoner trust account report and
return it by August 20, 2021. Failure to file the prisoner trust account report by August 20, 2021,
or in the alternative, pay the full filing fee ($402) will result in dismissal without prejudice to re-
filing of the complaint.

DATED July 20”, 2021.

BY THE COURT:

Bea IGE

ROBERTO A. LANGE
CHIEF JUDGE
